NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    STEPHANIE Z., DAVID S., Appellants,

                                         v.

      DEPARTMENT OF CHILD SAFETY, D.Z., G.R., S.S., Appellees.

                              No. 1 CA-JV 14-0239
                                FILED 3-12-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD510170
                 The Honorable Rodrick J. Coffey, Judge

                                   AFFIRMED


                                    COUNSEL

Gates Law Firm LLC, Buckeye
By S. Marie Gates
Counsel for Appellant Stephanie Z.

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant David S.
                    STEPHANIE Z. DAVID S. v. DCS, et al.
                          Decision of the Court
Arizona Attorney General’s Office, Mesa
By Eric Knobloch
Counsel for Appellee Department of Child Safety



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Randall M. Howe joined.


N O R R I S, Judge:

¶1            Stephanie Z. (“Mother”) appeals from the juvenile court’s
order terminating her parental rights to her minor children, D.Z., G.R.,
and S.S.; and David S. (“Father”) appeals from the juvenile court’s order
terminating his parental rights to S.S. On appeal, Mother argues the
Department of Child Safety (“DCS”)1 failed to present sufficient evidence
it had provided appropriate reunification services and termination was in
the best interests of the children, while Father argues DCS failed to
present sufficient evidence to terminate his parental rights to S.S. under
Arizona Revised Statutes (“A.R.S.”) section 8-533(B)(1) (Supp. 2014)
(abandonment).2 For the reasons discussed below, we disagree with
Mother’s and Father’s arguments and affirm the juvenile court’s
termination order.

I.     Mother’s Arguments

¶2          As restated for clarity, Mother argues the juvenile court
should not have terminated her parental rights because DCS failed to



              1In   accordance with Arizona Rule of Civil Appellate
Procedure 27, we have substituted the Department of Child Safety
(“DCS”) for Arizona Department of Economic Security (“ADES”) because
the pertinent responsibilities of ADES have been transferred to DCS.
Senate Bill 1001, § 157, 51st Leg., 2d Spec. Sess. (Ariz. 2014) (enacted).

              2Although    the Arizona Legislature amended the statutes
citied in this decision after the first day of the termination hearing, the
amendments are immaterial to the resolution of this appeal, and, thus, we
cite to the current versions of these statutes.



                                      2
                  STEPHANIE Z. DAVID S. v. DCS, et al.
                        Decision of the Court
prove it provided appropriate reunification services, specifically family
therapy, or an appropriate alternative to family therapy.3

¶3            To terminate parental rights under A.R.S. § 8-533(B)(8)(c), a
juvenile court must find, as relevant here, that DCS “has made a diligent
effort to provide appropriate reunification services.” DCS “must provide
a parent with the time and opportunity to participate in programs
designed to improve the parent’s ability to care for the child.” Mary Ellen
C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 37, 971 P.2d 1046, 1053
(App. 1999). We will not reverse a juvenile court’s factual finding that
DCS complied with its statutory duty if it is supported by reasonable
evidence and not clearly erroneous. See Jesus M. v. Ariz. Dep't of Econ. Sec.,
203 Ariz. 278, 280, ¶ 4, 53 P.3d 203, 205 (App. 2002) (appellate court will
accept the juvenile court’s findings of fact unless no reasonable evidence
supports the findings, and will affirm a termination order unless it is
clearly erroneous).

¶4            DCS originally removed the children from Mother’s care
after receiving reports of domestic violence and inappropriate touching
between two of the children. After the juvenile court found the children
dependent as to Mother, DCS instituted a case plan for family
reunification which called for individual therapy for each of the children
and Mother, until they were ready for family therapy. Although the
children remained in out-of-home care for nearly two years, they had
failed to make sufficient progress in their individual therapy to benefit
from family therapy. It was not their lack of progress in therapy or the
absence of family therapy, however, that prevented reunification. Instead,
as the juvenile court found, it was Mother’s “lack of consistent
engagement in services” that prevented reunification. The juvenile court
explained:


              3Mother   also seems to argue DCS failed to present sufficient
evidence to support the juvenile court’s order terminating her parental
rights under A.R.S. § 8-533(B)(3). Because clear and convincing evidence
supports the juvenile court’s termination order under A.R.S. § 8-
533(B)(8)(c) (15-months’ out-of-home care), we need not address the
sufficiency of the evidence under A.R.S. § 8-533(B)(3). See Jesus M. v. Ariz.
Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3, 53 P.3d 203, 205 (App. 2002) (“If
clear and convincing evidence supports any one of the statutory grounds
on which the juvenile court ordered severance, we need not address
claims pertaining to the other grounds.”).




                                      3
                 STEPHANIE Z. DAVID S. v. DCS, et al.
                       Decision of the Court
             DCS provided Mother with numerous services
             that were designed to facilitate the
             reunification of Mother and her children. She
             actively engaged in some but not all of those
             services.

             ....

             Moreover, to date, Mother has failed to
             demonstrate that she is capable of maintaining
             stable housing and stable employment. The
             limited documentation of Mother’s housing
             and employment were insufficient to
             demonstrate the stability that is needed in
             order for her to adequately parent any of her
             children. Her failure to consistently drug test
             is another significant barrier to her ability to
             parent any of her children. Additionally,
             [Mother’s evaluating psychologist] testified
             that after two years of being separated from
             her children and engaging in some services,
             Mother is still unable to effectively parent her
             children. [Mother’s psychologist] opined that
             Mother’s failure to consistently engage in
             services throughout the course of this
             proceeding, coupled with her evaluation of
             Mother demonstrates a pattern and based
             upon the duration of time that has passed since
             the children were removed from Mother’s
             home, it is unlikely that Mother will be able to
             make the changes that are necessary in order
             for her to effectively parent her children.

¶5            The record amply supports these findings. DCS provided
Mother with a number of services including supervised visitation, and
parent aide services, which, according to the case manager, were designed
to improve her ability to care for her children. Although, as the juvenile
court noted, she engaged in some services, her engagement was
inconsistent. Further, the record shows that Mother herself was not ready
for family therapy. The case manager testified at the termination hearing
that Mother did not consistently provide proof of individual therapy or
make the behavior changes outlined in the case plan “to be able to be
recommended to do family therapy with the children in order to have
family reunification” occur. The case manager noted in her progress


                                    4
                   STEPHANIE Z. DAVID S. v. DCS, et al.
                         Decision of the Court
reports, “Family therapy has not been recommended yet by the therapist
because [Mother] has not provided the department with an individual
counselor who is recommending that [Mother] is ready for family
therapy.” And finally, the record supports the juvenile court’s summary
of Mother’s evaluating psychologist’s termination hearing testimony.

¶6             Reasonable evidence thus supports the juvenile court’s
finding that DCS made a diligent effort to provide appropriate services
designed to reunify the family, and Mother’s “lack of consistent
engagement in services,” and not the absence of family therapy, prevented
reunification.

¶7             Mother also argues termination was not in the children’s
best interests because they did not receive family therapy and the family
was “undeniably bonded.” Although Mother testified she loved and was
bonded to her children, termination of the parent-child relationship is in a
child’s best interests if the child would affirmatively benefit from
termination or be harmed by the continuation of the relationship. Mary
Lou C. v. Ariz. Dep't of Econ. Sec., 207 Ariz. 43, 50, ¶ 19, 83 P.3d 43, 50 (App.
2004). Here, the juvenile court found termination was in the children’s
best interests because all three children were adoptable, were “very much
in need of permanency,” Mother had not demonstrated she was “in a
position to provide the children with that permanency,” and “termination
of [the] parental rights would further the plan of adoption.”

¶8            The record fully supports the juvenile court’s findings. The
case manager testified termination would benefit the children by
providing them with stable housing, security of income, and the ability to
attend school, while removing them from “possible exposure to substance
abuse” and domestic violence. She also testified the children were in
prospective permanent adoptive homes, which were meeting their
physical, social, educational, and emotional needs.

¶9           For the foregoing reasons, we affirm the juvenile court’s
order terminating Mother’s parental rights to her children.

II.    Father’s Argument

¶10            Father essentially argues the juvenile court should not have
terminated his parental rights to S.S. under A.R.S. § 8-533(B)(1) because
DCS failed to present sufficient evidence he had abandoned her.
Specifically, Father argues Mother and DCS prevented him from
establishing a relationship with S.S.




                                       5
                  STEPHANIE Z. DAVID S. v. DCS, et al.
                        Decision of the Court
¶11           “Abandonment” is statutorily defined as: “the failure of a
parent to provide reasonable support and to maintain regular contact with
the child, including providing normal supervision.         Abandonment
includes a judicial finding that a parent has made only minimal efforts to
support and communicate with the child.” A.R.S. § 8-531(1) (Supp. 2014).

¶12           The juvenile court found Father had no contact with S.S. for
the “vast majority of her life.” Although Father had lived with Mother
and S.S. for the first year of S.S.’s life, he was incarcerated for
approximately the next five years, and sporadically thereafter. During the
time he was incarcerated, he had no contact with S.S. Although Father
argues Mother prevented him from establishing a relationship with S.S.,
neither during nor after his incarceration did he send S.S. any letters,
cards, or gifts or offer to pay child support. The record amply supports
the juvenile court’s finding that, “Father’s prolonged absence from [S.S.]’s
life during which he has had no communication or visitation with her is
far from what is expected in a normal parental relationship.”

¶13           And, although Father also argues DCS prevented him from
establishing a relationship with S.S., the case manager testified he only
made sporadic efforts to contact DCS about S.S. Indeed, at the hearing,
Father acknowledged “[t]he bottom line is I haven’t been there as I should
have been, as a father, as a parent, I haven’t, and that’s not an excuse. It’s
something that happened.” As the juvenile court found, Father failed to
document his visitation requests and, further, did not request visitation
from the court after it found S.S. dependent. The record amply supports
the juvenile court’s finding that Father’s conduct demonstrated he had
abandoned S.S.:

              Father admits that he has never sent [S.S.] any
              cards, gifts or letters. Nor has he paid any
              child support for her. Father’s prolonged
              absence from [S.S.]’s life during which he has
              had no communication or visitation with her is
              far from what is expected in a normal parental
              relationship. Moreover, Father’s few informal
              requests for visitation fall significantly short of
              what is expected and required of a parent.
              While Father may very much want to parent
              [S.S.], his “conduct speaks louder than words
              or subjective intent.” Indeed, his inaction
              demonstrates by clear and convincing evidence
              that he has abandoned [S.S.].



                                      6
                  STEPHANIE Z. DAVID S. v. DCS, et al.
                        Decision of the Court
(citation omitted).


                            CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s
order terminating Mother’s and Father’s parental rights.




                                :ama




                                   7